Title: To James Madison from Alexander Lawson, 1 July 1807
From: Lawson, Alexander
To: Madison, James



Sir,
Baltimore 1st. July 1807

I have forborne to make any further Application to yr Excellency in behalf of my Commission as Consul of the United States of America at Rotterdam since I had the Honor of an interview with you at Washington.  But as I have just learnt that it is the intention of Government to dispatch the Revenge Sloop of War from this Port to Europe, I am anxious to take that opportunity of returning to my station, and should be highly flattered, if my present Application is attended with Success, and that the Government should think me worthy to retain the situation which I have held for these five years past, during which time I trust the Interest of my Government, has not suffered.
It would be highly honourable to me if the Govt. dispatches for the several Ministers were intrusted to my Care, in which Case, yr Excellency’s pleasure being known, I would immediately repair to Washington.
As I have vested all my property in a House and Warehouses in the City of Rotterdam, it would prove ruinous to me to be obliged to return without the prospect of holding my late situation.  I have the Honor to be with sentiments of the highest Consideration Your Excellency’s Most Obedient and Most Humble Servt.

Lawson Alexander

